Name: Commission Regulation (EEC) No 2366/87 of 4 August 1987 abolishing the corrective amount on import of peaches, including nectarines, originating in Greece into the Community of Nine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 8 . 87 Official Journal of the European Communities No L 215/25 COMMISSION REGULATION (EEC) No 2366/87 of 4 August 1987 abolishing the corrective amount on import of peaches, including nectarines, originating in Greece into the Community of Nine Whereas Commission Regulation (EEC) No 2237/87 (3) introduced a corrective amount on import of peaches, including nectarines, originating in Greece into the Community of Nine ; Whereas Article 7 ( 1 ) of Regulation (EEC) No 10/81 fixed the conditions under which a corrective amount, intro ­ duced pursuant to Article 6 ( 1 ) (a) of the said Regulation, is to be abolished ; whereas the said conditions require abolition of the corrective amount on import of peaches, including nectarines, originating in Greece into the Community of Nine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece , Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 10/81 of 1 January 1981 fixing, in respect of fruit and vegetables, the general rules for implementing the 1979 Act of Accession ('), and in particular Article 9 (2) thereof, Whereas Article 75 of the Act of Accession fixes the conditions under which a compensatory mechanism for imports into , the Community of Nine of fruit and vegetables coming from Greece for which an institutional price is fixed, is to be introduced ; Whereas Council Regulation (EEC) No 10/81 determined the general rules for applying the said compensatory mechanism and Commission Regulation (EEC) No 53/81 (2) fixed detailed rules for applying the said compensatory mechanism ; HAS ADOPTED THIS REGULATION : Article I Regulation (EEC) No 2237/87 is hereby repealed. Article 2 This Regulation shall enter into force on 5 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 1 , 1 . 1 . 1981 , p. 17. (2) OJ No L 4, 1 . 1 . 1981 , p. 34 . (3) OJ No L 206, 28 . 7. 1986, p. 30.